MORRISON, Judge.
The offense is driving while intoxicated; the punishment, three days in jail and a fine of $250.00.
The statement of facts is in narrative form. Officer Black testified that a 1960 white Ford ran a red light, nearly colliding with his police car, and that he gave pursuit and brought it to a halt. He identified appellant as the driver and stated that he was unsteady on his feet and “had to lean on his automobile to steady himself” and expressed the opinion that appellant was “drunk”.
Highway Patrolman Jackson testified that he, his partner, Burt, and Dr. Turner were in his patrol car when they came upon Officer Black who had stopped a 1960 white Ford, that he observed that appellant was unsteady on his feet, that his speech was not clear, that his eyes were glassy and that he had the odor of alcohol about his person.
Patrolman Burt corroborated his partner’s testimony and expressed the opinion that appellant was intoxicated.
The witness Turner testified that he followed a white 1960 or 1961 Ford for approximately five miles until he saw it where the officers had testified that appellant had been apprehended and that during this distance the white Ford had crossed the center stripe of the highway a dozen times and at times oncoming vehicles had to leave the highway in order to avoid being hit by the Ford.
Dr. Turner testified that he observed appellant on the occasion in question and “as he viewed him, he was drunk at the time.” He further testified that carbon monoxide would affect a person “in somewhat the way intoxicants would. * * * ”
Appellant’s wife testified that their automobile exuded excessive fumes.
Garageman Tilghman testified that appellant brought his Ford in for repair a few days after the day in question and that he found a “broken gasket in the front which * * * allowed excessive carbon monoxide fumes to enter the cab of the car.”
The jury chose to accept the testimony of the witnesses that appellant was intoxicated, and we find the evidence sufficient to support the conviction.
*828We have examined appellant’s contention that the complaint is defective and find no merit therein.
Objections to the charge may not be raised for the first time in a motion for new trial. Watson v. State, 162 Tex.Cr.R. 156, 282 S.W.2d 715.
Finding no reversible error appearing, the judgment is affirmed.